


Exhibit 10.50


Summary of Donna A. Henderson Compensation Arrangement


The board of directors of Archrock, Inc. (the “Company”) appointed Donna A.
Henderson as Vice President and Chief Accounting Officer of the Company
effective January 1, 2016. Prior to this appointment, Ms. Henderson served as
the Vice President, Accounting of the Company’s operating subsidiary since
August 2015.


On July 31, 2015, Ms. Henderson entered into an employment letter with the
Company (the “Employment Letter”), which describes the terms and conditions of
her employment. The table below summarizes the compensation arrangement of Ms.
Henderson as set forth in the Employment Letter.


Base Salary
$260,000 per year
Target Short-Term Incentive
36% of Base Salary
Annual Equity Award Value
$135,000
Sign-On Bonus
$50,000






